DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on February 12, 2021, March 15, 2021, April 8, 2021, May 6, 2021, August 12, 2021, November 8, 2021, January 28, 2022, April 29, 2022, May 31, 2022, and October 13, 2022, comply with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Application No. 17/162,519.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed towards the common subject matter.
	The claims in the present application define the invention differently from the claims in U.S. Patent Application No.17/162,519, however they are not patentably distinguishable from the claims in the other copending applications. In re White et al., 160 USPQ 417, In re Thorington et al., 163 USPQ 644.
	For example, comparing representative claim 1 of the present application with representative claim 1 of U.S. Patent Application No.17/162,519. Claim 1 of the present application recites:  A system comprising (Claim 1 of U.S. Patent Application No.17/162,519 recites: A system comprising); a fuel dispenser including a display screen, an image sensor, and at least one data processor operatively connected to the display screen and the image sensor and configured to receive data characterizing an image from the image sensor, the image characterizing a visual depiction of a person, and to determine identity information characterizing an identity of the person from the received data  (Claim 1 of U.S. Patent Application No.17/162,519 recites: a fuel dispenser including a display screen, an image sensor, and at least one data processor operatively connected to the display screen and the image sensor, the at least one data processor configured to receive data characterizing an image from the image sensor, the image characterizing a visual depiction of a person, and to determine identity information characterizing an identity of the person from the received data); a server operatively connected to the at least one data processor and configured to (Claim 1 of U.S. Patent Application No.17/162,519 recites: a first server operatively connected to the at least one data processor and configured to); receive the determined identity information from the at least one data processor (Claim 1 of U.S. Patent Application No.17/162,519 recites: receive the determined identity information from the at least one data processor); access a first database operatively connected to the server and containing features associated with unique identifiers of fuel dispenser users (Claim 1 of U.S. Patent Application No.17/162,519 recites: access a database operatively connected to the first server and storing features associated with unique identifiers of fuel dispenser users); determine whether the identity information matches a feature stored in the first database (Claim 1 of U.S. Patent Application No.17/162,519 recites: determine whether the identity information matches a feature stored in the database); and in response to determining that the identity information matches the feature stored in the first database, retrieve the unique identifier associated with the matched feature from the first database (Claim 1 of U.S. Patent Application No.17/162,519 recites: and in response to determining that the identity information matches the feature stored in the database, retrieve the unique identifier associated with the matched feature from the database); access a second database containing one or more user profiles characterizing the fuel dispenser users, the user profiles associated with unique identifiers of the fuel dispenser users (Claim 1 of U.S. Patent Application No.17/162,519 recites: a second server operatively connected to the at least one data processor and configured to receive the unique identifier); determine whether the retrieved unique identifier matches one or more of the unique identifiers associated with one or more of the user profiles stored in the second database (Claim 1 of U.S. Patent Application No.17/162,519 recites: access a second database containing one or more user profiles characterizing the fuel dispenser users, the user profiles associated with unique identifiers of the fuel dispenser users); in response to determining that the unique identifier matches a unique identifier associated with one or more of the user profiles, retrieve the user profile from the second database (Claim 1 of U.S. Patent Application No.17/162,519 recites: access a second database containing one or more user profiles characterizing the fuel dispenser users, the user profiles associated with unique identifiers of the fuel dispenser users); and provide the user profile to the at least one data processor of the fuel dispenser, wherein the user profile includes fueling preferences of the customer, wherein the at least one data processor of the fuel dispenser is configured to determine a fueling preferences screen based on the fueling preferences and to provide the fueling preferences screen to the display screen for viewing by the person (Claim 1 of U.S. Patent Application No.17/162,519 recites: determine a targeted communication based on the provided unique identifier and provide the targeted communication to the at least one data processor for display on the display screen).
As the comparison shows the claims recite common subject matter, and the differences relate to the wording of the claimed limitations, and the processing is carried out on the data and/or elements in no way affects how the data would be received from an input, processed and output within the context of the claims. Therefore, the substitution of the different wording would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. While claim 1 of U.S. Patent Application No. 17/162,519 includes additional limitations that are not set forth in the instant claim 1, the use of transitional term "comprising" in the instant claim 1 fails to preclude the possibility of additional elements, so that instant claim 1 fails to define an invention that is patentably distinct from claim 1 of U.S. Patent Application No. 17/162,519. Furthermore the elements of instant claim 1 are fully anticipated by the patented claim, and anticipation is “the ultimate or epitome of obviousness (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).
	Claims 2-20 of the present application recite limitations which are in most cases word for word the same limitations as found in claims 2-20 respectively of U.S. Patent Application No. 17/162,519. 




Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 8-9, 11-12, 15-16 and 18-19 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Pugh (U.S. Patent Application Publication No. US 2016/0171472 A1) (hereafter referred to as “Pugh”).  
	With regard to claim 1, Pugh describes a fuel dispenser including a display screen, an image sensor, and at least one data processor operatively connected to the display screen and the image sensor and configured to receive data characterizing an image from the image sensor, the image characterizing a visual depiction of a person, and to determine identity information characterizing an identity of the person from the received data (refer for example to paragraphs [0098] and [0136]); and a server operatively connected to the at least one data processor (refer for example to paragraphs [0020] and [0021]) and configured to receive the determined identity information from the at least one data processor, access a first database operatively connected to the server and containing features associated with unique identifiers of fuel dispenser users, determine whether the identity information matches a feature stored in the first database, and in response to determining that the identity information matches the feature stored in the first database, retrieve the unique identifier associated with the matched feature from the first database (refer for example to paragraphs [0070], [0071], [0072], [0075], [0082], [0099], [0104] and [0105]), access a second database containing one or more user profiles characterizing the fuel dispenser users, the user profiles associated with unique identifiers of the fuel dispenser users (refer for example to paragraphs [0023] and [0024]), determine whether the retrieved unique identifier matches one or more of the unique identifiers associated with one or more of the user profiles stored in the second database, in response to determining that the unique identifier matches a unique identifier associated with one or more of the user profiles, retrieve the user profile from the second database (refer for example to paragraphs [0070], [0071], [0072], [0075], [0082], [0099], [0104] and [0105]), and provide the user profile to the at least one data processor of the fuel dispenser, wherein the user profile includes fueling preferences of the customer, wherein the at least one data processor of the fuel dispenser is configured to determine a fueling preferences screen based on the fueling preferences and to provide the fueling preferences screen to the display screen for viewing by the person receive the unique identifier, determine a targeted communication based on the provided unique identifier, and provide the targeted communication to the at least one data processor for display on the display screen (refer for example to paragraphs [0072], [0074], [0092] and [0093]).
As to claim 2, Pugh describes wherein the fueling preferences screen includes a personalized greeting based on the user profile (refer for example to paragraphs [0053] and [0054]). 
In regard to claim 4, Pugh describes wherein the fueling preferences screen includes data characterizing loyalty information associated with the person (refer for example to paragraphs [0021] and [0053]).
With regard to claim 5, Pugh describes wherein the fueling preferences screen includes an option to redeem a discount, and the display screen is configured to receive an input from the person to cause the discount to be redeemed (refer for example to paragraphs [0021] and [0053]).
As to claim 8, Pugh describes a fuel dispenser including a display screen, an image sensor, and at least one data processor operatively connected to the display screen and the image sensor and configured to receive data characterizing an image from the image sensor, the image including a visual depiction of a person, and to determine identity information characterizing an identity of the person from the received data (refer for example to paragraphs [0098] and [0136]); and a server operatively connected to the at least one data processor (refer for example to paragraphs [0020] and [0021]) and configured to receive the determined identity information from the at least one data processor, determine a unique identifier associated with the person, retrieve a user profile associated with the unique identifier from a user profile database in operable communication with the server, the user profile including fueling preferences of the person, and provide the user profile to the at least one data processor of the fuel dispenser (refer for example to paragraphs [0070], [0071], [0072], [0075], [0082], [0099], [0104] and [0105]), wherein the at least one data processor of the fuel dispenser is configured to determine a preference selection screen based on the fueling preferences and to provide the preference selection screen to the display screen for viewing by the person, and wherein the preference selection screen includes a personalized greeting based on the user profile (refer for example to paragraphs [0070], [0071], [0072], [0075], [0082], [0092], [0093], [0099], [0104] and [0105]).
In regard to claim 9, Pugh describes wherein the fueling preferences screen includes a personalized greeting based on the user profile (refer for example to paragraphs [0053] and [0054]).
With regard to claim 11, Pugh describes wherein the fueling preferences screen includes data characterizing loyalty information associated with the person (refer for example to paragraphs [0021] and [0053]).
As to claim 12, Pugh describes wherein the fueling preferences screen includes an option to redeem a discount, and the display screen is configured to receive an input from the customer to cause the discount to be redeemed (refer for example to paragraphs [0021] and [0053]).
In regard to claim 15, Pugh describes at least one data processor and memory storing instructions configured to cause the at least one data processor to perform operations comprising receiving identity information characterizing an identity of a person, the identity information determined from data characterizing an image, the image acquired by an image sensor and characterizing a visual depiction of the person (refer for example to paragraphs [0098] and [0136]); accessing a first database (refer for example to paragraphs [0020] and [0021]) that includes features associated with unique identifiers of fuel dispenser users, determining whether the identity information matches a feature stored in the database, in response to determining that the identity information matches the feature stored in the first database, retrieving the unique identifier associated with the matched feature from the database (refer for example to paragraphs [0070], [0071], [0072], [0075], [0082], [0099], [0104] and [0105]), accessing a second database containing one or more user profiles characterizing the fuel dispenser users, the user profiles associated with unique identifiers of the fuel dispenser users refer for example to paragraphs [0023] and [0024]), determining whether the retrieved unique identifier matches one or more of the unique identifiers associated with one or more of the user profiles stored in the second database, in response to determining that the unique identifier matches a unique identifier associated with one or more of the user profiles, retrieving the user profile from the second database, and providing the user profile to a fuel dispenser data processor, wherein the user profile includes fueling preferences of the customer (refer for example to paragraphs [0070], [0071], [0072], [0075], [0082], [0099], [0104] and [0105]), wherein the fuel dispenser data processor is configured to determine a fueling preferences screen based on the fueling preferences and to provide the fueling preferences screen to a display screen of the fuel dispenser for viewing by the person (refer for example to paragraphs [0070], [0071], [0072], [0075], [0082], [0092], [0093], [0099], [0104] and [0105]).
With regard to claim 16, Pugh describes wherein the fueling preferences screen includes a personalized greeting based on the user profile (refer for example to paragraphs [0053] and [0054]).
As to claim 18, Pugh describes wherein the fueling preferences screen includes data characterizing loyalty information associated with the person (refer for example to paragraphs [0021] and [0053]).
In regard to claim 19, Pugh describes wherein the fueling preferences screen includes an option to redeem a discount, and the display screen is configured to receive an input from the person to cause the discount to be redeemed (refer for example to paragraphs [0021] and [0053]).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 10 and 17 are rejected under 35 U.S.C. §103(a) as being unpatentable over Pugh (U.S. Patent Application Publication No. US 2016/0171472 A1) (hereafter referred to as “Pugh”) in view of Ryan (U.S. Patent No. 8,429,095) (hereafter referred to as “Ryan”) or Christensen et al. (U.S. Patent Application Publication No. US 2011/0288721 A1) (hereafter referred to as “Christensen”) or Moskowitz et al. (U.S. Patent Application Publication No. US 2002/0116261 A1) (hereafter referred to as “Moskowitz”).
	The arguments advanced in section 8 above, as to the applicability of Pugh, are incorporated herein.
With regard to claims 3, 10 and 17, although Pugh does not expressly describe the wherein the fueling preferences screen includes data characterizing a diagnostic status of a vehicle of the person, such a technique is well known and widely utilized in the prior art.
Ryan discloses a fluid delivery control nozzle system which describes a housing having fuel dispensing components attached thereto, having a display attached thereto, and an electronics module disposed at least partially therein, the electronics module including a wireless module and at least one data processor that initiates a communication session with a device associated with a customer, receives from the device at least one characteristic of a vehicle associated with the customer, and renders on the display a characterization of the at least one characteristic of the vehicle and provides for wherein the fueling preferences screen includes data characterizing a diagnostic status of a vehicle of the person (see figure 6 and refer for example to the abstract to column 20, lines 16-32).
Christensen discloses a pre-filling vehicle data check system which describes a housing having fuel dispensing components attached thereto, having a display attached thereto, and an electronics module disposed at least partially therein, the electronics module including a wireless module and at least one data processor that initiates a communication session with a device associated with a customer, receives from the device at least one characteristic of a vehicle associated with the customer, and renders on the display a characterization of the at least one characteristic of the vehicle and provides for wherein the fueling preferences screen includes data characterizing a diagnostic status of a vehicle of the person (see figure 1 and refer for example to paragraphs [0082], [0083] and [0084]).
Moskowitz discloses a system and method that facilitate an exchange of supplemental information in association with a dispensing of fuel which describes a housing having fuel dispensing components attached thereto, having a display attached thereto, and an electronics module disposed at least partially therein, the electronics module including a wireless module and at least one data processor that initiates a communication session with a device associated with a customer, receives from the device at least one characteristic of a vehicle associated with the customer, and renders on the display a characterization of the at least one characteristic of the vehicle and provides for wherein the fueling preferences screen includes data characterizing a diagnostic status of a vehicle of the person (see figures 1 and 2 and refer for example to paragraph [0040] and [0086]).
Given the teachings of the references and the same environment of operation, namely that of fuel dispensing using wireless communication to identify a vehicle, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the Pugh system in the manner described by Ryan , Christensen or Moskowitz in order to provide for increased processing efficiency as suggested by Ryan (refer for example to column 2, lines 4-36), Christensen (refer for example to paragraph [0003]), and Moskowitz (refer for example to paragraph [0009)), which fails to patentably distinguish over the prior art absent some novel and unexpected result.



Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marion, Kaehler Withrow, Wilson, Leatherman, Johnson and Betancourt all disclose systems similar to applicant’s claimed invention.  







Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:30am to 3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667
September 29, 2022